*366This is a medical malpractice action brought on behalf of an infant who suffers from cerebral palsy and spastic quadriplegia, allegedly as a result of the negligence of physicians who were in attendance immediately prior to, and during, his induced premature birth. At issue on appeal was whether the defendant-physicians were, at the time of plaintiff’s delivery on June 3, 1970, employees of the City of New York or of the New York City Health and Hospitals Corporation ("HHC”). The import of this distinction is that the former would have required that a notice of claim be filed within 90 days of the accrual of the cause of action (General Municipal Law §§ 50-d, 50-e), while lawsuit against HHC carried no such condition precedent until 1979, when the General Municipal Law was amended to add section 50-k.
By order of the Supreme Court, Bronx County (Dorothy Kent, J.), plaintiff was granted leave to serve a late amended notice of claim upon HHC on December 2, 1983. This order, which was predicated on the defendant-physicians’ status as HHC employees, was never appealed. Instead, defendants moved for summary judgment dismissing the complaint by notice of motion dated December 12, 1986 and, upon the denial thereof with leave to renew, moved again on September 22, 1988, on the ground that HHC had not become their employer until July 1, 1970, and that plaintiff had failed to serve a timely notice of claim upon their employer of June 3, 1970, the City of New York. The IAS part granted defendants’ motion, and plaintiff appealed.
Following a re-examination of this record upon applications for reargument, we find that the defendant-physicians were employees of HHC on June 3, 1970, and adhere to our original determination reversing the grant of summary judgment and reinstating the complaint.
At the time of the alleged malpractice, defendant-physicians were employees of Montefiore Hospital and Medical Center ("Montefiore”), a voluntary hospital and were assigned to work at Morrisania Hospital ("Morrisania”), a City hospital, pursuant to a July 1968 agreement between Montefiore and *367the City of New York. The agreement provided that Montefiore doctors working at Morrisania Hospital would be deemed employees of the City of New York for all intents and purposes.
On May 26, 1969, the New York City Health and Hospitals Corporation Act ("Act”; L 1969, ch 1016, § 1), which created HHC, was enacted. The Act was approved May 26, 1969 and its provisions were to "take effect immediately”. (L 1969, ch 1016, §2.) In pertinent part, this legislation provided as follows: "Every employee who was an employee of the administration, or any constituent agency or department thereof, shall be automatically appointed and transferred to the corporation in the same or equivalent classification and position he held at the time of such transfer and for such purposes the corporation shall be deemed the successor to the city as a public employer of such employee.” (McKinney’s Uncons Laws of NY § 7390 [2] [a]; Act § 9 [2] as amended.)
We interpret this language as evincing a legislative intent that all employees, including physicians employed by the City, be transferred to and made employees of HHC as of the enactment date of the statute. The dissent observes that the provisions of section 7390 (2) (b) (ii), an amendment enacted in 1973 which specifically dealt with the transfer of "employees of the voluntary hospitals and medical schools”, was given retroactive effect only to July 1, 1972. This section, however, does not apply to the defendant physicians, who were deemed employees of the City under the assignment agreement of July 1968.
In addition, section 7390 (2) (b) (ii), which was intended to clarify the 1969 mandate that "Every employee * * * shall be automatically appointed and transferred”, did so by specifying that "employees of the voluntary hospitals and medical schools” would be classified in similar or corresponding positions to those held with the City. It did not affect the previously established automatic transfer of employees and, indeed, section 7390 (2) (b) (i) reaffirmed the need for such immediacy: "It is hereby found that the continued, uninterrupted, adequate and efficient administration of health and medical services is necessary for the general welfare of the people of the city of New York. It is further found that with respect to certain services provided for the corporation by the voluntary hospitals and medical schools in the municipal hospitals of the city of New York, such administration properly requires that employees performing those services be employed by the corporation. For the continued performance of those services *368assumed by the corporation, the continued employment of personnel possessing ability, skill, experience and knowledge is essential. A requirement of competitive examination for the appointment of any such employee to the corporation would seriously interrupt the continuous provision of health and medical services and is thus impractical. It is thereby declared to be in the public interest that because of their knowledge, training, experience and efficiency, those employees of the voluntary hospitals and medical schools be continued in the employment of the corporation without competitive examination, and shall be afforded permanent competitive status.”
In moving for summary judgment, defendants failed to produce documents, such as pay stubs, tax returns, or employment records, to refute the fact of their transfer to the employ of HHC as of May 26, 1969. Instead, defendants relied upon statutory language and related legislative memoranda stating that HHC’s health and medical services were to be governed by "agreements [to] be entered into on or before July 1, 1970 for the operation of the municipal hospitals”. (Mem of City of New York, 1969 NY Legis Ann, at 307; see, McKinney’s Uncons Laws of NY § 7386 [1] [a]; Act § 6 [1] [a].) It is clear, however, that this language regarding the operation of the municipal hospitals is not dispositive on the issue of the date of employee transfer. Indeed, we note that no single date signaled such an all-purpose turnover. (See, Matter of Economou v New York City Health & Hosps. Corp., 47 AD2d 877, mod 38 NY2d 662; Matter of New York City Health & Hosps. Corp. v City of New York, 43 AD2d 513, lv dismissed 33 NY2d 935.)
For these reasons, we find that the defendant-physicians were employees of HHC on June 3, 1970 and, accordingly, hold that plaintiff had no duty to serve a notice of claim upon the City of New York. Nor was there, until the 1979 amendment establishing General Municipal Law § 50-k, any requirement that a notice of claim be served as a condition precedent to bringing suit against HHC or its employees. (Bender v Jamaica Hosp., 40 NY2d 560.) The 1983 order of Justice Kent having permitted the infant plaintiff to effect late service of such notice of claim upon HHC, pursuant to General Municipal Law § 50-e (5), and plaintiff having done so and having thereafter commenced his action within the period permitted by said order, the action is both timely and proper.
With respect to the motions for summary judgment on the merits by defendants Herzig, Chaparro and Shariz, plaintiff has raised sufficient issues of fact to warrant denial of sum*369mary judgment at this time, and the motions are denied with leave to renew upon completion of discovery. Concur — Murphy, P. J., Rosenberger and Kassal, JJ.